718 N.W.2d 342 (2006)
476 Mich. 860
Phillip Marcus MAYS, Petitioner-Appellant,
v.
DEPARTMENT OF CORRECTIONS, Respondent-Appellee.
Docket No. 131311, COA No. 266358.
Supreme Court of Michigan.
July 31, 2006.
On order of the Court, the motion for immediate consideration is considered, and it is GRANTED. The application for leave to appeal the April 27, 2006 order of the Court of Appeals is also considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.